Chase, J.:
Hot at least without some special reason therefor should, the .'defendants be required to ‘furnish the plaintiff with -the evidence relied upon .by them to sustain • their defense. Heither the date • when the-agreement between the defendants was made, nor the. fact whether the agreement was oral or in writing, is in itself of importance in this action. The defendants have stated - that the. consideration for said deed was the services performed by the defendant Smith for the defendant Jerome, and no other or further consider- ■ atioti. is claimed nor alleged. Ho..special reason being shown therefor, justice does not seem to require that the defendants should answer the questions as required by the bill of particulars, and we think that the court should not have granted the* order. The order should be reversed, with ten dollars costs and. disbursements. . .
All concurred.
Order reversed, with ten dollars costs and disbursements.